Taylor, J.
It is urged by the appellants that, as theii property was sold to satisfy a judgment rendered in ail action to which they were not parties, and in which they did not appear, for a debt which they did not contract, and for the payment of which they were not personally liable, they ought to be permitted to recover the same from the judgment creditor or his assigns, by paying the amount of the judgment, with costs; that if the law created a lien against their property, and permitted the party claiming such lien to enforce the same without notice to the owners, by judgment and execution, it ought, in justice, to allow the owner to discharge the lien by paying the amount thereof, if he offers to do so within a reasonable time, and before the rights of any party, other than the claimant of the lien or his assignee, have attached to such property. This court, after mature deliberation, has decided that these laws intended for the protection of those whose labor constitutes the greater part of the value of this kind of property, are constitutional; that a sale upon a judgment rendered to enforce a claim for such labor, though rendered in an action to which the real owner of the property is not a party, and of which he has no actual notice, conveys a legal title tó the purchaser and bars the real owner 'at law; and to that decision we are disposed to adhere. Paine v. Gill, 13 Wis., 561; Paine v. Woodworth, 15 id., 298; Griffith v. Smith, 22 id., 646; Hunger v. Xenroot, 32 id., 541; Winslow v. Urquhart, 39 id., 260.
There would be great force in the appellants’ argument, if these plaintiffs, instead of bringing an action at law to recover their property, without discharging or offering to discharge the lien, had first tendered to the purchaser, under the execution, the amount bid, with interest, and such other sum as he • might equitably be entitled to for the care and custody of the same; and then had come into court seeking to redeem their property from a lien which the law had justly placed thereon for the protection of those whose labor had added to its value, *201and bad shown that they had acted promptly when informed of the proceedings to enforce such lien. It is possible that a court of equity would have interfered to prevent the sacrifice of their property, .even after sale upon the execution issued to enforce the same.
' These plaintiffs, having ignored any right, either legal or equitable, of the defendant, to the property they seek to recover in this action, must now stand upon their legal rights.
And this court having, upon the former appeal, determined that the defendant had the legal title to the property in controversy, in the absence of any proof of fraud or unfair dealing on his part, he is entitled to recover against these parties, who have deprived him of his property, the same measure of damages that any other owner would be entitled to. The judgment was for the value agreed upon by the parties, and, as there is no complaint that the damages for the taking and detention are unjust, if the defendant is entitled to recover such value, there does not appear to be any error in the proceedings or judgment.
JBy the Cowt. — The judgment of the circuit court is affirmed.
EyaN, C. J"., and LyoN, J., took no part.